DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney  Mark Whittenberger (Reg. no. 52,356) on 3/1/2022.
	The following changes have been made to the subject application:
	Claim 5:
	Line, “claim 1” has been changed to –claim 3--.
	The changes have been made to provide proper antecedent in order to place the application in a condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a gate voltage sensing circuit configured to generate a gate monitoring current IPGATE based on a detected gate voltage of the second transistor VPGATE; a current sensing circuit configured to generate a drain monitoring current IPMOS based on a detected drain current of the second transistor; and a current comparator circuit configured to compare a reference current IOMP.REF to a sum of a scaled gate monitoring current IPGATE.MON that is PGATE and a scaled drain monitoring current IPMOS.MON that is scaled from the drain monitoring current IPMOS, whereby the first transistor in the pulser circuit is turned ON when the sum of the scaled gate monitoring current IPGATE.MON and the scaled drain monitoring current IPMOS.MON is less than the reference current ICMP.REF as called for in claims 1 and 14.  Therefore, claims 1-14 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        3/1/2022